Judgment, Supreme Court, Bronx County (Kenneth L. Thomp*360son, Jr., J.), entered on or about March 2, 2006, dismissing the complaint after a jury trial, and bringing up for review an order, same court and Justice, entered February 7, 2005, which denied plaintiffs motion to set aside the jury verdict, unanimously affirmed, without costs. Appeal from the aforementioned order unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Although plaintiff and a friendly witness were the only persons to testify at trial, we decline to disturb the verdict reached by the jurors (see Sowell v Motor Veh. Acc. Indem. Corp., 16 AD3d 282 [2005]). Plaintiffs evidence was inconsistent and left key points unexplained. Nor do we find that the verdict was against the weight of the evidence so as to warrant a new trial. Plaintiffs argument that the trial court should have granted his motion in limine to bar evidence of his alcohol consumption is without merit under the circumstances. Concur—Mazzarelli, J.P, Friedman, Buckley, Catterson and Malone, JJ.